  Case 1:20-cv-01020-JTN-RSK ECF No. 1 filed 10/26/20 PageID.1 Page 1 of 12




                          UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION
                    _______________________________________________

 JEFF POTTER,                                   File No. 1:20-CV-1020

       Plaintiff,

 v.
                                                Hon.
 FRUITPORT TOWNSHIP POLICE
 DEPARTMENT, and
 OFFICER JOSHUA WISE, and
 SERGEANT DANIEL BABINEC,
 in both their individual and official
 capacities,

      Defendants.


                    COMPLAINT AND JURY DEMAND


                                   INTRODUCTION

      1.     This is an action to remedy violations of the Fourth Amendment of the

U.S. Constitution, pursuant to 42 U.S.C. § 1983, arising out of Defendants’ unlawful

search and seizure of Plaintiff Jeff Potter’s home and person.

                             JURISDICTION AND VENUE

      2.     Jurisdiction is proper under 28 U.S.C. §§ 1331 and 1343 because

Plaintiff seeks redress for the deprivation of rights secured by the U.S. Constitution.

Plaintiff’s claim is brought pursuant to 42 U.S.C. § 1983.

      3.     Plaintiff Jeff Potter is a resident of Muskegon County, in the Western

District of Michigan.

                                           1
  Case 1:20-cv-01020-JTN-RSK ECF No. 1 filed 10/26/20 PageID.2 Page 2 of 12




       4.       Defendant Fruitport Township Police Department (FPD) is a

municipal law enforcement agency charged with providing law enforcement services

to the community of Fruitport, Michigan in the Western District of Michigan.

       5.       FPD is responsible for appropriately training and supervising its

officers, employees, and agents regarding interactions with citizens generally and

with Fourth Amendment protections as they relate to law enforcement activities

specifically.

       6.       Defendant Officer Joshua Wise is a Patrol Officer working for FPD.

Upon information and belief, he lives in the Western District of Michigan.

       7.       Defendant Sergeant Daniel Babinec is a Sergeant with the FPD. Upon

information and belief, he lives in the Western District of Michigan.

       8.       Venue is proper in the Western District of Michigan pursuant to 28

U.S.C. § 1391(b).

                               FACTUAL ALLEGATIONS

       9.       On December 9, 2019, at approximately 1:58 PM, Defendant Officer

Joshua Wise went to Plaintiff’s home at 3690 Dangl Road in Fruitport Township in

an attempt to serve a subpoena on Plaintiff’s brother, Richard (Rick) Potter.

       10.      The subpoena named Rick Potter and listed his home address of 225

Douglas Street, Fruitport, Michigan.

       11.      Officer Wise first attempted to serve the subpoena on Rick at his home

on Douglas Street, but found no one there.




                                            2
  Case 1:20-cv-01020-JTN-RSK ECF No. 1 filed 10/26/20 PageID.3 Page 3 of 12




        12.   Officer Wise was aware Rick sometimes stayed with Plaintiff at

Plaintiff’s home in Fruitport Township.

        13.   Upon arrival at Plaintiff’s home on December 9, Officer Wise observed

Rick Potter’s vehicle in the driveway and saw that there were lights on in Plaintiff’s

home.

        14.   Officer Wise also knew there was an arrest warrant for Rick Potter

related to the same matter as the subpoena he was attempting to serve, but upon

information and belief, he only had the subpoena with him when he arrived at

Plaintiff’s home.

        15.   Officer Wise knocked on the door, and Plaintiff’s wife, Miyuki Potter,

answered the door of the home.

        16.   Officer Wise asked to speak with Rick Potter. Mrs. Potter said, “Rick?”

Officer Wise said, “Yeah,” and Mrs. Potter replied, “Hang on.” She then proceeded to

go back into the house, leaving Officer Wise outside of the house on the porch.

        17.   Plaintiff came to the door and told Officer Wise, “I’m not Rick, I’m his

brother,” and he asked Officer Wise about the purpose of his visit.

        18.   Officer Wise informed Plaintiff that he had a subpoena for Rick Potter,

but when Plaintiff asked Officer Wise for more details regarding the subpoena, he

did not answer.

        19.   Plaintiff then said, “I’m his brother. This is my property. He’s here.

He’s here.”




                                           3
  Case 1:20-cv-01020-JTN-RSK ECF No. 1 filed 10/26/20 PageID.4 Page 4 of 12




      20.    Officer Wise then told Plaintiff, “I legally would be justified in

breaking the door down to get Rick” and cited Michigan Compiled Laws § 764.21 to

Plaintiff. Upon information and belief, Officer Wise was attempting to elicit

Plaintiff’s consent for Officer Wise to enter Plaintiff’s home, and/or for Plaintiff to

bring Rick Potter to Officer Wise’s custody outside of the home.

      21.    However, Plaintiff refused to give Officer Wise consent to enter his

home, and instead Plaintiff simply said, “Do what you gotta do.”

      22.    Officer Wise then advised Plaintiff that if Plaintiff did not allow Officer

Wise inside to make contact with Rick, i.e., if Plaintiff did not provide a statement

of affirmative consent for Office Wise to enter Plaintiff’s home, Officer Wise would

arrest Plaintiff for harboring a misdemeanant.

      23.    Up to this point, Officer Wise knew, but did not inform Plaintiff, that a

Court had also issued an arrest warrant for Rick. Officer Wise only told Plaintiff he

was there to serve a subpoena.

      24.    At some point in their encounter, and after his first threat to arrest

Plaintiff, Officer Wise did tell Plaintiff that he had an arrest warrant for his brother

Rick, but Officer Wise did not show Plaintiff an arrest warrant for Rick Potter.

      25.    Indeed, several times during the interaction with Officer Wise after

Officer Wise told Plaintiff that there was an arrest warrant for Rick Potter, Plaintiff

then asked to review the arrest warrant or for Officer Wise to read it to him.

      26.    Officer Wise refused to show Plaintiff the arrest warrant, and so

Plaintiff continued to refuse to allow Officer Wise to enter his home.



                                            4
  Case 1:20-cv-01020-JTN-RSK ECF No. 1 filed 10/26/20 PageID.5 Page 5 of 12




      27.    When Plaintiff continued to demand to see an arrest warrant before

allowing Officer Wise into his home, Officer Wise called Defendant Sergeant Daniel

Babinec for backup.

      28.    Plaintiff then attempted to go back inside his house, but Officer Wise

grabbed the door and told Plaintiff that he was under arrest for harboring a

misdemeanant. Officer Wise ordered Plaintiff to turn around so he could arrest

Plaintiff by placing him in handcuffs.

      29.    Plaintiff complied with Officer Wise’s demand, and Plaintiff turned

around and offered his wrists. He explained to Officer Wise that he was not

consenting to entry into his home, because he still had not seen the arrest warrant.

      30.    Shortly after Officer Wise handcuffed Plaintiff, Sergeant Babinec

arrived at Plaintiff’s home.

      31.    Plaintiff repeated that Officer Wise had not shown him or read to him

an arrest warrant, and Sgt. Babinec made a statement to Plaintiff to the effect that

Officer Wise did not need to read the warrant to him.

      32.    At no point during his interaction with Defendants, even when

Plaintiff was arrested, did Defendants read Plaintiff his Miranda rights.

      33.    Following his arrest for refusing to consent to a search of his home

without a search warrant, Defendants transported Plaintiff to Muskegon County

Jail, where Plaintiff was held in custody for approximately 30 hours until he was

brought before a judge for an initial appearance on a criminal charge.




                                          5
  Case 1:20-cv-01020-JTN-RSK ECF No. 1 filed 10/26/20 PageID.6 Page 6 of 12




      34.    Upon arrival at the jail, Defendant Wise told the officers at the jail

that Plaintiff was “one of those guys,” which Plaintiff understood to be a derogatory

characterization meant to prompt poor treatment of him while in jail.

      35.    During his time in custody, Plaintiff did not have access to food or

clean water for approximately 16 hours.

      36.    During his time in custody, Plaintiff was suffering from a medical

condition which was causing him pain and discomfort, making his time in custody

particularly physically uncomfortable.

      37.    Defendants requested that the Muskegon County Prosecutor charge

Plaintiff with the crime of Resisting and Obstructing Arrest, and the Prosecutor

filed such a charge against Plaintiff.

      38.    The state district court released Plaintiff from custody on bond on

December 12, 2019.

      39.    Plaintiff hired and paid a criminal defense attorney to defend him on

the charge of Resisting and Obstructing Arrest.

      40.    Plaintiff’s defense attorney filed a motion to dismiss the case against

Plaintiff on January 6, 2020.

      41.    A state district court judge dismissed the charge against Plaintiff on

February 13, 2020 upon motion to dismiss by the prosecutor. The prosecutor cited

the reason of “further investigation” in requesting that the case be dismissed

against Plaintiff.




                                           6
  Case 1:20-cv-01020-JTN-RSK ECF No. 1 filed 10/26/20 PageID.7 Page 7 of 12




      42.    As a result of the arrest and jail time, Plaintiff missed approximately

four days of work and suffered damage to his professional reputation. Plaintiff

works as a licensed builder and thus his professional reputation is crucial to

obtaining clients and work contracts.

      43.    Plaintiff believes he is in danger of losing his builder’s license because

of the unlawful arrest.

      44.    As an additional result of the arrest, jail time, and Defendants’ actions,

Plaintiff suffered other damages, not limited to but including harm to his

relationship with his brother and other family members. When Defendants

eventually arrested Plaintiff’s brother, they maliciously and erroneously caused

Plaintiff’s brother to believe that Plaintiff made his brother’s situation with

authorities worse when Plaintiff exercised his Constitutional rights and would not

acquiesce to Defendants’ unlawful demands.

      45.    The Fourth Amendment to the Constitution of the United States holds

that the right of the people to be secure in their persons, houses, papers, and effects,

against unreasonable searches and seizures, shall not be violated, and no Warrants

shall issue, but upon probable cause, supported by Oath or affirmation, and

particularly describing the place to be searched, and the persons or things to be

seized. U.S. Const. Amend. IX.

      46.    The right to be free of an unreasonable search and seizure is a “clearly

established right[] of which a reasonable official would know.” Pray v. City of

Sandusky, 49 F.3d 1154, 1158 (6th Cir. 1995). “It is well established that a


                                           7
  Case 1:20-cv-01020-JTN-RSK ECF No. 1 filed 10/26/20 PageID.8 Page 8 of 12




warrantless search and seizure is unreasonable absent probable cause and exigent

circumstances.” Id.

      47.    State law, specifically Michigan Compiled Laws § 764.21, allows a

police officer who is making an arrest with a warrant to break down an inner or

outer door of a building in which (1) the person to be arrested is located or is

reasonably believed to be located, (2) after announcing his or her purpose, and (3) he

or she is denied admittance.

      48.    In Steagald v. United States, the Supreme Court of the United States

held that a law enforcement officer must have a search warrant in order to search

for the subject of an arrest warrant in the home of a third party, absent exigent

circumstances or consent. 451 U.S. 204, 205-206 (1981).

      49.    As trained law enforcement officers or “reasonable officials,” Plaintiff’s

clearly established Fourth Amendment right against illegal search and seizure were

known or should have been known to Defendants Officer Wise and Sgt. Babinec.

      50.    Defendants’ actions in threatening and then arresting Plaintiff when

he lawfully refused to consent to entry into his home without first seeing an arrest

or search warrant was a clear violation of Plaintiff’s established constitutional

rights.


          COUNT I: UNLAWFUL SEARCH IN VIOLATION OF THE FOURTH
                      AMENDMENT (PER 42 U.S.C. §1983)

      51.    Plaintiff incorporates the allegations in all prior paragraphs as if

restated herein.



                                           8
  Case 1:20-cv-01020-JTN-RSK ECF No. 1 filed 10/26/20 PageID.9 Page 9 of 12




     52.      Defendant FPD is responsible for the training and supervision of its

law enforcement officers, including training on clearly established rights which any

reasonable official should know.

     53.      No reasonably trained or experienced law enforcement officer in the

State of Michigan would believe that it is lawful to command entry into a citizen’s

home without presenting a search or arrest warrant, absent exigent circumstances

or consent.

     54.      No reasonably trained or experienced law enforcement officer in the

State of Michigan would fail to obtain a magistrate’s approval before entering a

third-party’s home to execute a search warrant absent exigent circumstances.

     55.      FPD failed to provide appropriate training to Defendants Wise and

Babinec.

     56.      The actions of Defendants in knowingly violating the clearly

established Constitutional rights of Plaintiff were willful and malicious.

     57.      Defendants entered Plaintiff’s home without his consent and arrested

Plaintiff in retaliation for him asserting his Fourth Amendment rights by

demanding to see an arrest or search warrant prior to admitting the officers into his

home.

     58.      The conduct of all Defendants entitles Plaintiff to exemplary or

punitive damages, in addition to compensatory damages.




                                           9
 Case 1:20-cv-01020-JTN-RSK ECF No. 1 filed 10/26/20 PageID.10 Page 10 of 12




                              REQUEST FOR RELIEF

      WHEREFORE, Plaintiff requests that this Court:

      A. Award Plaintiff money damages in an amount sufficient to compensate
         him for expenses incurred and to be incurred as the result of Defendants’
         unlawful actions;

      B. Award compensatory damages for mental anguish, pain and suffering,
         costs of defending a baseless criminal charge, and emotional distress;

      C. Award Plaintiff all available punitive and other exemplary damages
         available;

      D. Award Plaintiff his costs and attorneys’ fees pursuant to 42 U.S.C. § 1988;

      E. Grant such other relief as the Court finds just and proper.


       COUNT II: UNLAWFUL SEIZURE IN VIOLATION OF THE FOURTH
         AMENDMENT (PER 42 U.S.C. §1983) – UNLAWFUL ARREST

      59.    Plaintiff incorporates the allegations in all prior paragraphs as if

restated herein.

      60.    Defendant FPD is responsible for the training and supervision of its

law enforcement officers, including training on clearly established rights which any

reasonable official should know.

    61.      FPD failed to provide appropriate training to Defendants Wise and

Babinec.

      62.     Defendants arrested Plaintiff in retaliation for him asserting his

Fourth Amendment rights by demanding to see an arrest or search warrant prior to

admitting the officers into his home.




                                          10
 Case 1:20-cv-01020-JTN-RSK ECF No. 1 filed 10/26/20 PageID.11 Page 11 of 12




      63.    Defendants illegally seized Plaintiff’s person and caused him to be

unlawfully held at Muskegon County Jail for 30 hours as part of an unlawful arrest.

    64.      The conduct of all Defendants entitles Plaintiff to exemplary or

punitive damages, in addition to compensatory damages.

                             REQUEST FOR RELIEF

      WHEREFORE, Plaintiff requests that this Court:

      A. Award Plaintiff money damages in an amount sufficient to compensate
         him for expenses incurred and to be incurred as the result of Defendants’
         unlawful actions;

      B. Award compensatory damages for mental anguish, pain and suffering,
         costs of defending a baseless criminal charge, and emotional distress;

      C. Award Plaintiff all available punitive and other exemplary damages
         available;

      D. Award Plaintiff his costs and attorneys’ fees pursuant to 42 U.S.C. § 1988;

      E. Grant such other relief as the Court finds just and proper.


                                PINSKY, SMITH, FAYETTE & KENNEDY, LLP
                                Attorneys for Plaintiff

Dated: October 26, 2020         By:   /s/ Sarah R. Howard
                                             Sarah Riley Howard
                                             Erin L. Dornbos
                                             146 Monroe Center, N.W., Suite 805
                                             Grand Rapids, MI 49503
                                             (616) 451-8496
                                             showard@psfklaw.com




                                         11
 Case 1:20-cv-01020-JTN-RSK ECF No. 1 filed 10/26/20 PageID.12 Page 12 of 12




                               JURY DEMAND

      To the extent jury trial is allowed with regard to any of the issues herein,

Plaintiff demands same.

Dated: October 26, 2020        PINSKY, SMITH, FAYETTE & KENNEDY, LLP
                               Attorneys for Plaintiff


                               By:   /s/ Sarah R. Howard
                                            Sarah Riley Howard
                                            Erin L. Dornbos
                                            146 Monroe Center, N.W., Suite 805
                                            Grand Rapids, MI 49503
                                            (616) 451-8496
                                            showard@psfklaw.com




                                       12
